UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31,2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.1-8968 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: ENERGY XXI SERVICES PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: ENERGY XXI (BERMUDA) LIMITED Canon’s Court, 22 Victoria Street, PO Box HM 1179, Hamilton HM EX, Bermuda ENERGY XXI SERVICES PLAN INDEX Page Report of Independent Registered Public Accounting Firm 2 Financial Statements Statements of Net Assets Available for Benefits, December31,2011 and 2010 3 Statement of Changes in Net Assets Available for Benefits, Year Ended December31,2011 4 Notes to Financial Statements 5 Supplemental Schedule Schedule H, Line 4i – Schedule of Assets (Held at End of Year) 13 All other schedules required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 are omitted because they are not applicable. Exhibit Index 14 Report Of Independent Registered Public Accounting Firm To the Participants and Plan Administrator of the Energy XXI Service Plan We have audited the accompanying statements of net assets available for benefits of the Energy XXI Service Plan (the “Plan”) as of December 31, 2011 and 2010, and the related statement of changes in net assets available for benefits for the year ended December 31, 2011. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2011 and 2010 and the changes in the net assets available for benefits for the year ended December 31, 2011, in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule of assets (held at end of year) is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. The supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ UHY LLP Houston, Texas June 25, 2012 2 ENERGY XXI SERVICE PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, ASSETS INVESTMENTS, at fair market value Money market fund $ $ Mutual funds Equity securities - TOTAL INVESTMENTS EMPLOYER CONTRIBUTIONS RECEIVABLE NOTES RECEIVABLE FROM PARTICIPANTS NET ASSETS AVAILABLE FOR BENEFITS $ $ 3 ENERGY XXI SERVICE PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS YEAR ENDED DECEMBER 31, 2011 ADDITIONS TO NET ASSETS INVESTMENT INCOME (LOSS) Net depreciation in fair value of investments $ ) Interest and dividends TOTAL INVESTMENT INCOME (LOSS) ) INTEREST FROM NOTES RECEIVABLE FROM PARTICIPANTS CONTRIBUTIONS Employer Participants TOTAL CONTRIBUTIONS TOTAL ADDITIONS TO NET ASSETS DEDUCTIONS FROM NET ASSETS Benefits paid to participants Administrative expenses TOTAL DEDUCTIONS FROM NET ASSETS NET INCREASE NET ASSETS AVAILABLE FOR BENEFITS Beginning of year End of year $ 4 ENERGY XXI SERVICE PLAN NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 Note A -Description of the Plan The following description of the Plan provides only general information. Participants should refer to the Plan Agreement for a more comprehensive description of the Plan’s provisions. General: The Plan is a defined contribution plan covering all eligible employees of Energy XXI Services, LLC (the “Employer”). The Plan is designed and intended to operate as a safe harbor plan as defined by the Plan Agreement. The Plan has an income deferral program under Section 401(k) of the Internal Revenue Code (“IRC”) and is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”) and subsequent related amendments and revisions. The Plan was originally effective April 24, 2006. Eligibility: Participation in the Plan is voluntary. Membership in the Plan is available to all eligible employees who have attained age twenty-one (21) and they become eligible to participate in the Plan the first of the month following date of hire. Excluded from the class of eligible employees are residents of Puerto Rico, union employees, leased employees, summer or seasonal interns, and non-resident aliens who do not receive United States source earned income from the Employer. Administration of the Plan: The investment custodian and recordkeeper for the Plan was Fidelity Management Trust Company (the “Custodian” or “Fidelity”) for the years ended December 31, 2011 and 2010.Administrative expenses, except for loan processing fees, charged by the Custodian are deducted from each participant’s account. Contributions: Participants may contribute up to 90% of their annual compensation, as defined by the Plan Agreement. Such contributions can be made either on a pre-tax basis, or effective September 15, 2010, on an after-tax basis as a Roth 401(k) contribution. Participants who have attained age 50 before the end of the plan year are eligible to make catch-up contributions (subject to Internal Revenue Service (“IRS”) limitations). Participants may also contribute amounts representing distributions from other qualified defined benefit or defined contribution plans. The Employer contributes a matching contribution equal to each participant’s contribution up to the first six (6) percent of eligible annual compensation, as defined in the Plan Agreement. The Employer may also make a discretionary profit sharing contribution at the discretion of the Employer’s Board of Directors. A discretionary profit sharing contribution of ten (10) percent of eligible annual compensation was made for the year ended December 31, 2011. Contributions are subject to certain limitations. Participants direct the investment of their contributions into various investment options offered by the Plan. Vesting: Participants are immediately and fully vested in their deferral contributions, Employer matching, and discretionary profit sharing contributions, as well as actual earnings thereon. 5 ENERGY XXI SERVICE PLAN NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 Note A -Description of the Plan (Continued) Participant Accounts: Each participant’s account is credited with the participant’s contribution and allocation of (a) the Employer’s contributions and (b) plan earnings and expenses.Allocations are based on participant earnings or account balances, as defined by the Plan Agreement.The benefit to which a participant is entitled is the vested benefit that can be provided from the participant’s accounts. Notes Receivable from Participants: Participants may borrow from their participant directed accounts a minimum of $1,000 and up to a maximum equal to the lesser of $50,000 or 50% of their vested account balance, less the balance of any existing loans. The loans are secured by the balance in the participant’s account. The interest rate, security and terms of payment are determined by the Custodian based on prevailing interest rates at the time of the loan; however, loan terms are not to exceed five years unless the loan is for the purchase of the participant’s primary residence, in which the loan terms are not to exceed ten years. Both principal and interest are repaid through payroll deduction. The Plan’s Custodian charges a fee for loan origination which is deducted from the participant’s account. A participant’s loan balance becomes immediately due and payable upon termination of employment. Allocation of Investment Income: The allocation of Plan investment income for the investment options is based on the ratio each participant’s account balance bears to the total account balance of all participants. Payment of Benefits: Under the terms of the Plan, participants retiring at age 65 or earlier, disabled prior to their retirement date, or terminating employment, will receive all amounts credited to their accounts. Upon the death of the participant while actively employed, participant’s beneficiary will receive all amounts credited to the participant’s account. Benefits are paid in a lump-sum amount or periodic payments equal to the value of their account. Participants are permitted distributions from the vested portion of their Plan accounts at any time after having attained age 59½. Also, participants may request a distribution of their deferral contributions account upon incurring a financial hardship, as defined by the Plan. 6 ENERGY XXI SERVICE PLAN NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 Note B -Summary of Significant Accounting Policies Basis of Financial Statements:The financial statements of the Plan are prepared on the accrual method of accounting in accordance with accounting principles generally accepted in the United States of America. Use of Estimates:The preparation of the Plan’s financial statements in conformity with accounting principles generally accepted in the United States of America requires the Plan Administrator to make estimates and assumptions that affect the reported amounts and disclosures.Accordingly, actual results may differ from those estimates. Notes Receivable from Participants:Notes receivable from participants are measured at their unpaid principal balance plus any accrued but unpaid interest.Delinquent participant loans are recorded as distributions and are recorded as a reduction to net assets available for benefits. Benefits:Benefits paid to participants are recorded upon distribution and are recorded as a reduction to net assets available for benefits. Investment Valuation and Income Recognition:All investments are held by the Custodian and the Plan provides for self-directed investment programs for individual participants. Money market funds are valued at cost, which approximates fair value.Mutual funds and equity securities are stated at market value based upon quoted market prices as reported by the Plan’s Custodian.Investments are generally subject to the volatility of the major stock markets in which the underlying investments are held.The change in the current value of investments (including investments bought and sold) during the year are reflected in the statement of changes in net assets available for benefits as net appreciation in fair value of investments. Fair Value Measurements: The Plan adopted Financial Accounting Standards Board (“FASB”) guidance on Fair Value Measurements and Disclosures for its financial assets and liabilities carried at fair value on a recurring basis in the financial statements.As defined by this guidance, fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (exit price).The transaction is based on a hypothetical transaction in the principal or most advantageous market considered from the perspective of the market participant that holds the asset or owes the liability. The Plan utilizes market data or assumptions that market participants who are independent, knowledgeable and willing and able to transact would use in pricing the asset or liability, including assumptions about risk and the risks inherent in the inputs to the valuation technique.These inputs can be readily observable, market corroborated or generally unobservable.The Plan attempts to utilize valuation techniques that maximize the use of observable inputs and minimize the use of unobservable inputs.The Plan is able to classify fair value balances based in the observability of those inputs.This guidance establishes a formal fair value hierarchy based on the inputs used to measure fair value.The hierarchy gives the highest priority to level 1 measurements and the lowest priority to level 3 measurements, and accordingly, level 1 measurements should be used whenever possible. The three levels of the fair value hierarchy are as follows: Level 1: Inputs to the valuation methodology are unadjusted quoted prices for identical assets or liabilities in active markets that the Plan has the ability to access. Level 2: Inputs to the valuation methodology include: · quoted prices for similar assets or liabilities in active markets · quoted prices for identical or similar assets or liabilities in inactive markets 7 ENERGY XXI SERVICE PLAN NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 Note B -Summary of Significant Accounting Policies (Continued) Fair Value Measurements (Continued) · inputs other than quoted prices that are observable for the asset or liability · inputs that are derived principally from or corroborated by observable market data by correlation or other means If the asset or liability has a specified (contractual) term, the level 2 input must be observable for substantially the full term of the asset or liability. Level 3: Inputs to the valuation methodology are unobservable and significant to the fair value measurement. In some cases, certain inputs used to measure fair value may be categorized into different levels of the fair value hierarchy. For disclosure purposes, the lowest level that contains significant inputs used in valuation should be chosen. The Plan has classified its investments into these levels depending upon the data relied on to determine fair values. Following is a description of the valuation methodologies used for assets measured at fair value. There have been no changes in the methodologies used at December 31, 2011 and 2010. Money Market Fund: Valued at cost, which approximates fair value. Mutual Funds: Valued at the net asset values (“NAV”) of shares held by the Plan at year end. Equity Securities: Valued at the closing price reported on NASDAQ where the Energy XXI (Bermuda) Limited’s common stock is traded. The Energy XXI (Bermuda) Limited common stock was added as an investment option to the Plan during the 2011 year. The preceding methods described may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Furthermore, although the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain instruments could result in a different fair value measurement at the reporting date. New Accounting Pronouncements: In May 2011, the Financial Accounting Standards Board (“FASB”) updated the guidance regarding certain accounting and disclosure requirements related to fair value measurements.The updated guidance amends GAAP to create more commonality with International Reporting Standards (“IFRS”) by changing some of the wording used to describe requirements for measuring fair value and for disclosing information about fair value measurements.This update is effective for fiscal years, and interim periods within those years, beginning after December 15, 2011.Early adoption is not permitted.We do not expect the adoption of this update to have a material impact on the statement of net assets available for benefits and statement of changes in net assets available for benefits. 8 ENERGY XXI SERVICE PLAN NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 Note C – Investments The following table presents the fair value of all investments representing approximately 5% of more of net assets available for benefits: December 31, Fidelity Money Market Retirement $ $ Energy XXI (Bermuda) Limited Common Stock Fund - Fidelity Freedom 2020 Fidelity Contrafund Fidelity Mid Cap Stock Fidelity Growth Company Total individual investments exceeding 5% Other TOTAL INVESTMENTS $ $ During the year ended December 31, 2011, the Plan’s investments (including gains and losses on investments bought and sold, as well as held, during the year) appreciated (depreciated) in value as follows: Equity securities $ Mutual funds ) TOTAL NET DECPRECIATION $ ) 9 ENERGY XXI SERVICE PLAN NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 Note D -Fair Value of Financial Instruments The assets measured at fair value on a recurring basis subject to the disclosure requirements of the fair value measurement policy related to the fair value hierarchy levels described in Note B are as follows: Fair Value Measurements as of December 31, 2011 Level 1 Level 2 Level 3 Total Money market fund $ $
